EDGERTON, Associate Justice.
An undertaker owns “funeral cars” in which, without separate charge, he carries persons attending funerals. He also owns ambulances, and carries persons in them for a fee which he says is not compensatory. He sued to enjoin officials from requiring him, in order to obtain licenses for all these cars, to comply with this statute: “Owners of passenger vehicles for hire, whether operated from a private establishment or from public space, other than those licensed in the two preceding paragraphs, shall pay a license tax of $25 per annum for each such vehicle used in the conduct of their business. * * *” D.C.Code, Supp. IV, Tit. 20, § 1731(d). The trial court denied an injunction as to funeral cars but granted one as to ambulances. It was clearly right as to the funeral cars. Cave v. District of Columbia, 67 App.D.C. 138, 90 F.2d 383; Lauer v. District of Columbia, 11 App.D.C. 453. But we cannot agree as to the ambulances. Sick or well, one who is carried, for hire, through the streets in a vehicle kept and driven by another for such purposes seems to us to be a passenger in the ordinary sense of the word. Whether the hire is greater or less than the cost of the service is not material. Unless a re•stricted meaning is to be given to the word “passenger” in this statute, it follows that these ambulances are “passenger vehicles for hire.” We see no reason for giving the word a restricted meaning. In fact, there *742is excellent reason for not doing so, since § 1731(e) of the Code defines by reference to the quoted section those vehicles whose drivers are required to have “character” licenses and display numbered badges. These requirements seem at least as appropriate to ambulance drivers, who carry helpless passengers, as to cab drivers,
No. 7411 reversed,
No. 7412 affirmed.